OPINION
MORRISON, Judge.
This is an extradition proceeding.
At the hearing respondent introduced the executive warrant of the Governor of this State together with an indictment returned by the Circuit Court of Noble County, Indiana, charging relator with the crime of embezzlement and the judgment finding relator guilty and assessing his punishment at confinement in the Indiana State Prison for fifteen years and assessing a fine of $1,000.00. It was stipulated that relator was the same person named in the instrument theretofore introduced. Relator offered no evidence.
The executive warrant of the Governor of this State, which was regular on its face and which was introduced into evidence, made out a prima facie case, and it became incumbent upon relator to offer evidence to rebut the same. This he did not do.
Since, according to the statement of facts approved by relator’s counsel, the evidence was closed at the time the respondent rested, the trial court was not, nor are we, under any obligation to discuss relator’s questions of law advanced by him which did not relate to the evidence which was before the court.
The judgment is affirmed.